Catron, Ch. J.
delivered the opinion of the court.
We hold the law to be, that the act of limitations is equally binding on a court of equity and a court of law; that on the nature of the property, and the relation and character of the parties, are based any exceptions to its application that may exist.
To a technical trust created by contract, continuing, acknowledged, and acted upon by the parties, to enforce which, there is no remedy at law, tire statute does'not apply. But if the trustee take possession of the property as his own, during the right of the cestui que trust, holding the property adversely, lapse of time from that period may, in certain cases, constitute a bar in equity. 20 John. Rep. 375, on appeal in Murry vs. Costar: 3 John. Ch. Rep. 190.
In the cause before the court, Murry received the rents of Terrill, as one of the joint owners of the'land, claiming them as his, (Murry’s) own, because in the petition, the particular tract for which these rents were due, was partitioned to Murry and Alexander, the locators of different tracts. In such case there can be no doubt the statute of limitations forms a bar. So the chancellor adjudged, and we affirm the decree.
Decree affirmed.